Exhibit 10.1

 

Name:                       [—] Number of Shares of Stock Subject to Option:  
                    [—] Price Per Share:                       $[—] Date of
Grant:                       [—]

AVANIR PHARMACEUTICALS, INC.

2014 INCENTIVE PLAN

INCENTIVE STOCK OPTION AGREEMENT (EMPLOYEES)

This agreement (the “Agreement”) evidences a stock option granted by Avanir
Pharmaceuticals, Inc. (the “Company”) to the individual named above (the
“Optionee”) pursuant to the Avanir Pharmaceuticals, Inc. 2014 Incentive Plan (as
amended from time to time, the “Plan”), which is incorporated herein by
reference. [To accept the Award, the Optionee must electronically approve this
document on the [—] online employee stock plan website.]

1. Grant of Stock Option. On the date of grant set forth above (the “Date of
Grant”) the Company granted to the Optionee an option (the “Stock Option”) to
purchase, on the terms provided herein and in the Plan, up to the number of
shares of Stock set forth above (each, a “Share”, and collectively, the
“Shares”) at the exercise price per Share set forth above, in each case subject
to adjustment pursuant to Section 7 of the Plan in respect of transactions
occurring after the date hereof.

The Stock Option evidenced by this Agreement is intended to be an “incentive
stock option” within the meaning of Section 422 of the Code (an “ISO”) and is
granted to the Optionee in connection with the Optionee’s employment by the
Company and its qualifying subsidiaries. For purposes of the immediately
preceding sentence, “qualifying subsidiary” means a subsidiary of the Company as
to which the Company has a “controlling interest” as described in Treas. Regs.
§1.409A-1(b)(5)(iii)(E)(1). To the extent the Stock Option does not qualify as
an ISO, it will be treated as a non-statutory stock option.

2. Meaning of Certain Terms. Each initially capitalized term used but not
separately defined herein has the meaning assigned to such term in the Plan.
[The following terms have the following meanings:

 

  (a) [—].]

3. Vesting; Method of Exercise. Unless earlier terminated, forfeited,
relinquished or expired, the Stock Option shall vest [—], provided that the
Optionee has remained in continuous Employment from the Date of Grant through
the applicable vesting date. No portion of the Stock Option may be exercised
until it vests. Each election to exercise the Stock Option must comply with such
rules as the Administrator prescribes from time to time and must be accompanied
by payment in full of the exercise price in the form of (i) cash or a check
acceptable to the Administrator, (ii) to the extent permitted by the
Administrator, payment by means of a broker-assisted cashless exercise program,
(iii) such other form of payment, if any, as may be acceptable to the
Administrator, or (iv) any combination of the foregoing. The latest date on
which the Stock Option or any portion thereof may be exercised will be the tenth
(10th) anniversary of the Date of Grant (the “Final Exercise Date”); provided,
however, if at such time the Optionee is prohibited by applicable law or written
Company policy applicable to the Optionee and similarly situated employees from
engaging in any open-market sales of Stock, the Final Exercise Date will be
automatically extended to thirty (30) days following the date the Optionee is no
longer prohibited from engaging in such open-market sales. Any portion of the
Stock Option that remains outstanding and has not been exercised by the Final
Exercise Date will thereupon immediately terminate. Upon any earlier termination
of Employment, the provisions of Section 6(a)(4)(A)-(E) of the Plan shall apply.

 

1



--------------------------------------------------------------------------------

4. Forfeiture; Recovery of Compensation. By accepting the Stock Option the
Optionee expressly acknowledges and agrees that his or her rights (and those of
any permitted transferee) under the Stock Option or to any Stock acquired under
the Stock Option or any proceeds from the disposition thereof, are subject to
Section 6(a)(5) of the Plan (including any successor provision). Nothing in the
preceding sentence shall be construed as limiting the general application of
Section 7 of this Agreement.

5. Transfer of Stock Option. The Stock Option may not be transferred except at
death in accordance with Section 6(a)(3) of the Plan.

6. Certain Tax Matters.

 

  (a) If at the time the Stock Option is exercised the Company determines that
under applicable law it could be liable for the withholding of any federal,
state, or local tax upon such exercise or with respect to the disposition of any
Shares acquired upon such exercise, the Optionee expressly acknowledges and
agrees that the Optionee’s rights hereunder, including the right to be issued
the Shares (or any portion thereof) upon exercise, are subject to the Optionee’s
promptly paying, or in respect of any later requirement of withholding being
liable promptly to pay at such time as such withholdings are due, to the Company
in cash (or by such other means as may be acceptable to the Administrator in its
discretion) all taxes required to be withheld, if any. No Shares will be
transferred pursuant to the exercise of the Stock Option unless and until the
person exercising the Stock Option has remitted to the Company an amount in cash
sufficient to satisfy any federal, state, or local requirements with respect to
tax withholdings then due and has committed (and by exercising the Stock Option
the Optionee shall be deemed to have committed) to pay in cash all tax
withholdings required at any later time in respect of the transfer of such
Shares, or has made other arrangements satisfactory to the Administrator with
respect to such taxes. The Optionee also authorizes the Company and its
subsidiaries to withhold such amounts from any amounts otherwise owed to the
Optionee, but nothing in this sentence shall be construed as relieving the
Optionee of any liability for satisfying his or her obligations under the
preceding provisions of this Section.

 

  (b) If the Optionee disposes of the Shares acquired upon exercise of the Stock
Option within two years from the Grant Date or one year after such Shares were
acquired pursuant to the exercise of the Stock Option, within fifteen (15) days
of such disposition, the Optionee shall notify the Company in writing of such
disposition.

 

  (c) To the extent that the aggregate fair market value (determined at the time
of grant) of the Shares subject to this Stock Option and all other ISOs the
Optionee holds that are exercisable for the first time during any calendar year
(under all plans of the Company and its related corporations) exceeds $100,000,
the options held by the Optionee or portions thereof that exceed such limit
(according to the order in which they were granted in accordance with the
regulations under Section 422 of the Code) shall be treated as a non-statutory
stock option.

 

  (d) The Optionee acknowledges and agrees that the Company or the Administrator
may take any action permitted under the Plan without regard to the effect such
action may have on the status of the Stock Option as an incentive stock option
under Section 422 of the Code and that such actions may cause the Stock Option
to fail to be treated as an ISO under Section 422 of the Code. The Optionee
further acknowledges and agrees that neither the Company, nor any of its
Affiliates, nor the Administrator, nor any person acting on behalf of the
Company, any of its Affiliates, or the Administrator, will be liable to the
Optionee or to the estate or beneficiary of the Optionee or to any other person
by reason of the failure the Stock Option to satisfy the requirements of
Section 422 of the Code.

 

2



--------------------------------------------------------------------------------

7. Acknowledgments. By accepting the Stock Option [on the [—] online employee
stock plan website], the Optionee agrees to be bound by, and agrees that the
Stock Option is subject in all respects to, the terms of the Plan. The Optionee
further acknowledges and agrees that (i) the signature to this Agreement on
behalf of the Company is an electronic signature that will be treated as an
original signature for all purposes hereunder and (ii) such electronic signature
will be binding against the Company and will create a legally binding agreement
when this Agreement is accepted by the Grantee [on the [—] online employee stock
plan website].

 

3



--------------------------------------------------------------------------------

Executed as of the             day of [—], [—].

 

Company:   AVANIR PHARMACEUTICALS, INC.   By:  

 

  Name:   Title:

[Signature Page to Incentive Stock Option Agreement]